DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on 12/05/2022 is acknowledged.
Claims 19-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2022.
Response to Amendment
Applicant amendment filed 12/05/2022 has been entered and is currently under consideration.  Claims 1-20 remain pending in the application.
Claim Interpretation
In claim 12, "flexible roll material" refers to any material that can be dispensed from a roll as recited in [0071] of applicant specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-friction surface” in claim 6 is a relative term which renders the claim indefinite. The term “high-friction surface” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jurkovic et al. (US 2015/0201710) hereinafter Jurkovic.
Regarding claim 1, Jurkovic teaches:
A manufacturing system for applying one or more secondary components to an article of apparel ([0007]), the system comprising: 
a first multi-axis robot comprising an arm and a support structure coupled to the arm, the support structure being sized to receive a first component of the article of apparel secured thereon (Fig 3: conveyance mechanism 120);
one or more receiving stations positioned adjacent to the multi-axis robot, the one or more receiving stations comprising an upper surface within an operational reach of the arm of the first multi-axis robot and sized to receive the one or more secondary components (Fig 1-3: station 112); and
one or more image devices arranged to capture image information from an area of the one or more receiving stations to identify a position and orientation of the one or more secondary components when received on the one or more receiving stations ([0070-0071]).
Regarding claim 5, Jurkovic teaches the system of claim 1.
Jurkovic teaches a selectably controllable surface for modifying the topography of the receiving station ([0075-0078]).  Therefore the prior art apparatus is capable of restricting movement of articles placed on the surface of the receiving station.
Regarding claim 6, Jurkovic teaches the system of claim 5.
Jurkovic teaches a stacking surface 126, it is understood that it would possess enough friction to allow the intended stacking of the prior art apparatus [0075].
Regarding claim 7, Jurkovic teaches the system of claim 5.
Jurkovic further teaches wherein the upper surface of the one or more receiving stations is concave or convex (Fig 21B).
Regarding claim 11, Jurkovic teaches the system of claim 1.
Jurkovic further teaches a cutting station that is configured to cut out the secondary components from a source material ([0057]).
Regarding claim 12, Jurkovic teaches the system of claim 11.
Jurkovic further teaches wherein the source material is a flexible roll material ([0058]).
Regarding claim 13, Jurkovic teaches the system of claim 1.
Jurkovic further teaches a material delivery station with a gripping device that is movable from a first area to the upper surface of the one or more receiving stations, the gripping device being configured to secure the one or more secondary components to a gripping surface of the gripping device during transfer from the first area to the upper surface of the one or more receiving stations (Fig 1-3: conveyance mechanism 118, pick-up tool 122).
Regarding claim 14, Jurkovic teaches the system of claim 13.
Jurkovic further teaches wherein the material delivery station comprises a second multi-axis robot and the gripping device is coupled to an arm of the second multi-axis robot ([0052]).
Regarding claim 15, Jurkovic teaches the system of claim 13.
Jurkovic further teaches wherein the gripping device comprise a vacuum device that is configured to apply a suction force at the gripping surface of the gripping device ([0052]).


Regarding claim 16, Jurkovic teaches the system of claim 13.
Jurkovic further teaches wherein the gripping surface of the gripping device comprises a flexible housing with an internal volume ([0052] of Jurkovic teaches a gripping device described in Reagan et al. (which is incorporated by reference, US2013/0127193 hereinafter Reagan) (see Reagan: Fig 3: plate 150; [0045]).
Since Reagan teaches the plate 150 is flexible, when a vacuum force is applied, the prior art device is capable of flexing towards the direction of the suction, partially collapsing the internal volume of the housing. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Luo (CN109008084 with reference made to examiner provided machine translation).
Regarding claim 2, Jurkovic teaches the system of claim 1.
Jurkovic does not teach a heating system arranged to direct heat and/or radiation toward the upper surface of the one or more receiving stations.
In the same field of endeavor regarding shoe manufacture, Luo teaches a heating system arranged to direct heat and/or radiation for the motivation of achieving energy saving effect (ln 28-30).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the system as taught by Jurkovic with the heating system as taught by Luo in order to achieve energy saving effect.
Regarding claim 3, Jurkovic in view of Luo teaches the system of claim 2.
Luo further teaches wherein the heating system is movable between a first position and a second position, and the second position is an operating position in which the heating system can direct heat and/or radiation toward the upper surface of the one or more receiving stations and the first position is a non-operating position in which the heating system is spaced further away from the upper surface than in the second position (Fig 1; ln 63-71).
Jurkovic in view of Luo does not explicitly recite the first position is a non-operating position.
However, "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function.  See MPEP 2114.
Since the prior art apparatus teaches the same structure of the claimed invention, it would be reasonable to expect the prior art apparatus to be capable of performing the claimed functions as well.
Regarding claim 4, Jurkovic in view of Luo teaches the system of claim 3.
Luo further teaches wherein the heating system is coupled to one or more rail members and the heating system can move from the operating position to the non-operating position along the one or more rail members (Fig 1; ln 63-71).
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeandin et al. (US 2018/0153265 of record) hereinafter Jeandin.
Regarding claim 8, Jurkovic teaches the system of claim 5.
Jurkovic does not teach wherein the one or more receiving stations comprise a vacuum device that is configured to apply a suction force at the upper surface of the one or more receiving station.
In the same field of endeavor regarding material handling, Jeandin teaches a receiving station comprising a vacuum device that is configured to apply a suction force at the upper surface of the receiving station for the motivation of forming entire upper for a shoe using low pressures ([0008, 0084]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the receiving station as taught by Jurkovic with the vacuum device taught by Jeandin in order to form an entire upper for a shoe using low pressures.
Regarding claim 18, Jurkovic teaches the system of claim 1.
Jurkovic further teaches the article of apparel is an article of footwear ([0003]).
Jurkovic does not teach wherein the support structure is a last.
Jurkovic further teaches the support is a vacuum gripper.
In the same field of endeavor regarding material handling, Jeandin teaches a vacuum gripper comprising a last for the motivation of forming an entire upper for a shoe using low pressures ([0008, 0084]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the support as taught by Jurkovic with the last taught by Jeandin in order to form an entire upper for a shoe using low pressures.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Jeandin and Oten (US 4600229).
Regarding claim 9, Jurkovic teaches the system of claim 5.
wherein the one or more receiving stations comprise a vacuum device, and the upper surface of the one or more receiving stations comprises a flexible housing with an internal volume, the flexible housing being at least partially collapsible when an internal pressure of the flexible housing is reduced by the vacuum device.
Jurkovic does not teach wherein the one or more receiving stations comprise a vacuum device.
In the same field of endeavor regarding material handling, Jeandin teaches a receiving station comprising a vacuum device that is configured to apply a suction force at the upper surface of the receiving station for the motivation of forming entire upper for a shoe using low pressures ([0008, 0084]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the receiving station as taught by Jurkovic with the vacuum device taught by Jeandin in order to form an entire upper for a shoe using low pressures.
Jurkovic in view of Jeandin does not teach the upper surface of the one or more receiving stations comprises a flexible housing with an internal volume, the flexible housing being at least partially collapsible when an internal pressure of the flexible housing is reduced by the vacuum device.
In the same field of endeavor regarding material handling, Oten teaches a gripping surface of the comprising a flexible housing with an internal volume, the flexible housing being at least partially collapsible when an internal pressure of the flexible housing is reduced for the motivation of increasing force without increasing the overall diameter of the suction cup (Fig 3-4: bellows 30; col 5, ln 34-col 6, ln 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vacuum device as taught by Jurkovic in view of Jeandin with the suction gripper as taught by Oten in order to increase force without increasing the overall diameter of the suction cup.
Regarding claim 10, Jurkovic teaches the system of claim 9.
Oten further teaches wherein the gripping surface of the gripping device is configured to transition from having a flexible surface to a rigid surface when the internal pressure of the flexible housing is reduced (col 4, ln 45-col 5, ln 31).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jurkovic in view of Oten.
Regarding claim 17, Jurkovic teaches the system of claim 16.
Jurkovic does not teach wherein the gripping surface of the gripping device is configured to transition from having a flexible surface to a rigid surface when the internal pressure of the flexible housing is reduced.
a gripping surface of the gripping device is configured to transition from having a flexible surface to a rigid surface when the internal pressure of the flexible housing is reduced for the motivation of increasing force without increasing the overall diameter of the suction cup (Fig 3-4: bellows 30; col 4, ln 45-col 5, ln 31; col 5, ln 34-col 6, ln 12)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vacuum grip as taught by Jurkovic with the suction gripper as taught by Oten in order to increase force without increasing the overall diameter of the suction cup.
In the alternative, regarding claim 16, Jurkovic teaches the system of claim 13.
Jurkovic does not teach wherein the gripping surface of the gripping device comprises a flexible housing with an internal volume, the flexible housing being at least partially collapsible when an internal pressure of the flexible housing is reduced.
In the same field of endeavor regarding material handling, Oten teaches a suction gripper wherein the gripping surface of the gripping device comprises a flexible housing with an internal volume, the flexible housing being at least partially collapsible when an internal pressure of the flexible housing is reduced for the motivation of increasing force without increasing the overall diameter of the suction cup (Fig 3-4: bellows 30; col 5, ln 34-col 6, ln 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the vacuum grip as taught by Jurkovic with the suction gripper as taught by Oten in order to increase force without increasing the overall diameter of the suction cup.
In the alternative, regarding claim 17, Jurkovic in view of Oten teaches the system of claim 16.
Oten further teaches wherein the gripping surface of the gripping device is configured to transition from having a flexible surface to a rigid surface when the internal pressure of the flexible housing is reduced (col 4, ln 45-col 5, ln 31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361. The examiner can normally be reached M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743